Matilda Brown died about August 8th. Mary Reasons, a free Negro, came to labor in the house of deceased on [the] 11th, to clean up after her death and then, viz August 11, took the goods in question. Letters testamentary were granted to Ezekiel Hunn on the 19th. By the indictment the property was laid in Ezekiel Hunn, without mentioning his representative character; and now this point was made before the jury and discussed: whether he should not have been mentioned as executor. Here Ezekiel Hunn had never received actual possession; his was only a constructive possession. In such case executor could not maintain trover without mentioning his representative character. 4 Term, Coclcerill v. Kynaston, etc.
Court decided that property was well laid. 3 East 110,10 East 294 (case of an administrator, [Hollis et al.J v. Smith), etc.